Ex. (m)(5) Prudential Investments LLC Gateway Center Three 100 Mulberry Street Newark, New Jersey 07102 October 1, 2010 Board of Trustees Prudential Investment Portfolios 8 – Prudential Stock Index Fund Gateway Center Three 100 Mulberry Street Newark, New Jersey 07102 Re:Management Fee Waiver: Prudential Stock Index Fund To the Board of Trustees: Effective October 1, 2010, Prudential Investments LLC (“PI”), as the Investment Manager of Prudential Investment Portfolios 8 - Prudential Stock Index Fund has contractually agreed through January 31, 2012 to waive such portion of its contractual management fee with respect to the Fund so that the management fee rate will be 0.08%. Prudential Investments LLC By: /s/ Scott Benjamin Scott Benjamin Executive Vice President
